UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-2132


ADRIENNE SEWELL,

                Plaintiff - Appellant,

          v.

WELLS FARGO BANK N.A.; WELLS FARGO & COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Samuel G. Wilson, District
Judge; Robert S. Ballou, Magistrate Judge.  (7:11-cv-00124-SGW-
RSB)


Submitted:   March 21, 2013                 Decided:   March 27, 2013


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven D. Smith, SD SMITH, ESQUIRE, PLLC, Blacksburg, Virginia,
for Appellant.   Dana L. Rust, Summer L. Speight, MCGUIREWOODS,
LLP, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Adrienne Sewell seeks to appeal the magistrate judge’s

discovery order denying her motion to compel the production of

documents and her motion for discovery sanctions in her civil

suit against Wells Fargo Bank.               The district court referred the

nondispositive discovery motions to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(A) (West 2006 & Supp. 2012).

             The     timely     filing   of     specific       objections        to     a

magistrate judge’s nondispositive order is necessary to preserve

appellate review of that order.               28 U.S.C.A. § 636(b)(1); Fed.

R. Civ. P. 72(a); see Wells v. Shriners Hosp., 109 F.3d 198,

199,   201    (4th    Cir.    1997)   (recognizing      that    failure     to    file

objections     to     magistrate      judge’s    recommendation         amounts        to

waiver   of    appellate      review);    see    also    Cont’l    Cas.     Co.        v.

Dominick D’Andrea, Inc., 150 F.3d 245, 252 (3d Cir. 1998).

             Sewell    failed    to   file    objections   to     the    magistrate

judge’s order or otherwise challenge the rulings in the district

court; thus, she has waived appellate review of that order.                           The

magistrate judge’s failure to warn Sewell of the consequence of

not filing objections did not relieve Sewell of her duty to file

timely objections.       See Wells, 109 F.3d at 199-200 (stating that

magistrate judge is not required to warn counsel of consequence

of failure to object).



                                         2
          Accordingly,    we   deny   leave   to   proceed   in   forma

pauperis and dismiss the appeal.      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                             DISMISSED




                                  3